Opinion
BOYUM, Chief Justice.
The record in this case discloses the following:
1. Judgment for Summary Ejectment and Money Owed was entered in this case in the Cherokee Court on May 6, 2013 and signed and filed on May 7,2013.
2. Defendant-Appellant gave Notice of Appeal on May 7, 2013 and did not request a transcript in this matter.
3. Defendant-Appellant was personally served on April 9, 2013 and failed to appear at the trial of this matter on May 6, 2013 or object to any findings made by the Trial Judge in this matter.
4. The Court has reviewed the record in this case including the exhibits, the court fíle and the Judgment entered.
5. The facts are not in dispute that the defendant-appellant breached the terms of the lease in that she was in arrears at the time of the trial.
Based on the Courts review of the record, the Court concludes that a scheduling order under Rule 8 of the Cherokee Rules of Appellate Procedure is not necessary nor are briefs or oral arguments required. The Court further concludes that the record supports the trial court’s findings and conclusions of law and finds no error.
Therefore the order of the Cherokee Court entered on May 7, 2013 is hereby affirmed.